Order entered November 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00249-CR

                            THE STATE OF TEXAS, Appellant

                                              V.

                                  SETH PIERCE, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. MC12-B7508

                                          ORDER
                         Before Justices O’Neill, Francis, and Fillmore

       The Court DENIES the State’s October 15, 2013 motion to publish the opinion issued on

June 18, 2013.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE